Citation Nr: 0513189	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  01-08 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
head injury with hydrocephalus and headaches, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for right shoulder 
bursitis, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
thoracic spine fracture, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from September 1980 until 
September 1985.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.

These matters were previously before the Board in July 2003.  
At that time, a remand was ordered to accomplish additional 
development.

The issue of entitlement to an increased rating for residuals 
of a thoracic spine fracture is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's residuals of a head injury with 
hydrocephalus and headaches are manifested by occasional 
numbness and tingling, typically of the right cheek and right 
upper extremity, in addition to headaches occurring 
approximately twice weekly.

2.  The veteran's right shoulder bursitis, confirmed by x-ray 
findings, is manifested by limitation of motion and some pain 
on motion. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 30 percent for residuals of a head injury with 
hydrocephalus and headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Codes 8045-8100 
(2004).

2. The criteria for entitlement to an evaluation in excess of 
10 percent for right shoulder bursitis have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Codes 
5003, 5019-5201 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VA letter issued in March 2004 apprised the appellant of 
the information and evidence necessary to substantiate his 
claims.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the VCAA notice was not provided to the veteran 
prior to the initial AOJ adjudication denying the claim.  
Thus, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Additionally, the veteran has submitted 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims adjudicated on the 
merits herein.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims adjudicated on the merits herein.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Relevant law and regulations

Disability evaluations- in general 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

I.  IR- residuals of a head injury with hydrocephalus and 
headaches

Factual background

Testimonial evidence

In his November 2000 notice of disagreement, the veteran 
described his headaches.  He commented that his headaches 
were very severe, lasting two to three days.  He reported 
that during such episodes, he became very sick and unable to 
work.  Even after the headache cleared, the accompanying 
dizzy spells could remain.  He stated that his headaches even 
affected his walking.  

Medical evidence
In November 1998, the veteran was hospitalized at the VA 
Medical Center in Danville, Illinois, with complaints of 
tingling and numbness on the right side of his upper body.  
Specifically, he reported numbness in his right cheek and 
right hand to the mid-upper arm.  He also reported a headache 
around the top of his head.  He rated his headache pain as a 
2 out of 10.  Objectively, his reflexes were normal.  A CT 
scan of the head revealed marked hydrocephalus.  There was no 
significant change from earlier studies done in 1995 and 
1996.

A February 1999 VA outpatient treatment record indicated 
complaints of light-headedness and dizziness when he sought 
treatment for uncontrolled blood pressure.

An August 1999 VA treatment report again indicated complaints 
of a headache.  

The veteran was examined by VA in December 1999.  It was 
noted as medical history that he had congenital hydrocephalus 
with a very large head.  He also reported headaches since an 
in-service head injury.  He reported headaches occurred about 
twice weekly and were accompanied by some light-headedness or 
dizziness.  He indicated that the headaches started at the 
center of his head or behind the eyes.  He reportedly did not 
suffer from migraines.  He denied that any other neurological 
symptoms accompanied the headaches.  

Objectively, there was no gait abnormality.  Extraocular 
movements were full and examination of the fundi revealed 
sharp disks and good venous pulsations.  There was no facial 
asymmetry.  There were no abnormal movements.  The diagnoses 
were congenital hydrocephalus, history of closed head injury 
and chronic non-specific headaches.  

A VA treatment record dated in November 2000 indicated 
complaints of left-sided numbness.  Treatment at that time 
related to cardiac concerns.  

A July 2003 VA mental status examination revealed clear 
speech, with goal-directed thought processes and appropriate 
affect.  His memory to past and present was grossly intact, 
along with cognition, but there was poor recall.  His affect 
was appropriate.

A September 2003 VA clinical record revealed complaints of a 
headache and right-sided numbness from his face to his 
fingers.  Objectively, reflexes were normal at that time.  
Another report also dated in September 2003 reflected 
complaints of a headache.  The veteran described a sensation 
of pressure, but not pain.  He denied any double vision.  The 
headache was effectively treated with Tylenol.  Later that 
day, his headache returned and Tylenol ceased to be 
effective.

A May 2004 VA treatment report noted psychiatric complaints, 
specifically episodes of anger.  Such episodes were 
interfering with the veteran's relationship with his 
girlfriend.  He also reported "blackouts."  The diagnosis 
was personality changes secondary to traumatic brain injury 
and a cognitive disorder not specified.  The examiner stated 
that the veteran's brain injury resulted in mood swings, 
irritability, agitation, frontal lobe symptoms and some low-
grade depression.  

Analysis

The veteran is presently assigned a 30 percent evaluation for 
residuals of a head injury with hydrocephalus and headaches, 
pursuant to Diagnostic Code 8004-8100.  

Diagnostic Code 8004 provides a minimum 30 percent rating for 
paralysis agitans.  38 C.F.R. § 4.124a (2004).

Diagnostic Code 8045, which governs evaluations of brain 
disease due to trauma, provides that purely neurological 
disabilities such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
diagnostic code (e.g., 8045-8207).  Purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under Diagnostic Code 9304.  This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under diagnostic code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma. 38 
C.F.R. § 4.124a (2004).

Under Diagnostic Code 8100, for migraine headaches, a 30 
percent evaluation is warranted where the evidence 
demonstrates characteristic prostrating attacks occurring on 
an average of once per month over the last several months.  
With very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability, a 50 
percent evaluation is warranted.  38 C.F.R. § 4.124a (2004).  

The veteran's neurological symptoms involve his face, upper 
extremity and hand, all on the right side.  As such, the 
potentially applicable Diagnostic Codes are 8510 (upper 
radicular group), 8511 (middle radicular group), 8512 (lower 
radicular group), 8513 (all radicular groups), 8614 (radial 
nerve), 8515 (median nerve), 8516 (ulnar nerve), and 8517 
(musculocutaneous nerve).  

The Board has reviewed the objective evidence and finds that 
the veteran's neurological symptoms are no more than 
"mild."  Indeed, the evidence shows only periodic 
complaints of numbness and tingling in the right arm, right 
hand and right side of the face.  The evidence also reveals 
an episode of left-sided numbness.  Overall, such symptoms 
appear to resolve quickly.  For example, the November 1998 VA 
discharge summary indicated that the numbness was of about 7 
hours duration.  Additionally, his reflexes were found to be 
normal during episodes of numbness, as demonstrated by the 
veteran's November 1998 VA hospitalization report.  

Having determined that the veteran's neurological 
manifestations of his service-connected head injury are mild, 
it is clear that none of the relevant Diagnostic Codes (8510-
8517) afford an evaluation in excess of the currently 
assigned 30 percent rating.  In fact, even if the evidence 
was construed such as to allow a finding of moderate 
disability, a rating in excess of 30 percent would still not 
be achieved.  Therefore, there is no basis for an increased 
rating due to the veteran's neurological symptoms of a head 
injury.

The Board will now consider whether an increased rating is 
justified on the basis of his subjective headache complaints.  
Again, he is currently rated as 30 percent disabling under 
Diagnostic Code 8100.  In order to be entitled to the next-
higher 50 percent evaluation, the evidence must demonstrate 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

Here, the evidence reveals a pattern of headaches occurring 
approximately twice weekly.  In reporting such headaches upon 
VA examination in December 1999, the veteran stated that they 
were accompanied by some light-headedness and dizziness.  
However, he denied any other accompanying symptoms.  
Moreover, he did not report that such headaches required him 
to lie down.  Regarding the severity of the headaches, a 
November 1998 clinical report indicates only a mild attack, 
rated by the veteran as a 2 out of 10.  No other objective 
evidence reveals severe headaches, or headaches of a 
prolonged duration.  Indeed, as to duration, a September 2003 
treatment report indicates that a headache was resolved with 
a dose of Tylenol, though apparently his symptoms recurred 
later that day.

Based on the foregoing, the Board finds that the veteran's 
disability picture is commensurate with the presently 
assigned 30 percent evaluation under Diagnostic Code 8100 and 
that his symptoms do not more closely approximate the next-
higher 50 percent rating.  In so finding, the Board 
acknowledges the veteran's November 2000 statement in which 
he reported severe headaches, lasting 2 to 3 days.  He stated 
that such headaches rendered him unable to work and even 
affected his ability to walk.  However, the medical evidence 
currently of record does not reflect headaches of such 
severity.  Should such evidence later become available, then 
the veteran is encouraged to pursue an increased rating claim 
at that time.  At the moment, however, an increased 
evaluation under Diagnostic Code 8100 is not justified.

The Board has further considered whether any alternate 
diagnostic codes allow for an increased rating here.  In this 
vein, it is noted that the veteran has psychiatric diagnoses 
attributable to his head injury.  For example, a cognitive 
disorder, not specified, was diagnosed in May 2004.  

Mental disabilities are rated by applying the criteria in 38 
C.F.R. § 4.130.  (2004)    
The VA Schedule rating formula for mental disorders reads in 
pertinent part as follows:

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

Here, the veteran was found to have mood swings, 
irritability, agitation, frontal lobe symptoms and some low-
grade depression.  However, the objective evidence fails to 
establish flattened affect, speech or communication 
difficulties.  There was also no indication of problems with 
understanding complex commands, nor was there a finding of 
impaired judgment or abstract thinking.  The veteran was 
having some interpersonal difficulties, and a July 2003 VA 
psychiatric report revealed poor recall, but the overall 
evidence fails to reflect a disability picture consistent 
with the next-higher 50 percent rating for mental 
disabilities.

In summation, the Board finds that the veteran's residuals of 
a head injury with hydrocephalus and headaches is 
appropriately rated as 30 percent disabling and that there is 
no basis for an evaluation in excess of that amount.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.

II.  IR- right shoulder bursitis

Factual background

The veteran received a VA orthopedic examination in December 
1999.  The report of medical history indicated a prior 
fracture of the humerus and bursitis of the right shoulder 
joint.  He denied recent treatment from any provider as to 
the right shoulder.  He further denied any dislocation or 
subluxation of the joints.  He was noted to be right-hand 
dominant.

Objectively, the veteran could flex his right shoulder to 150 
degrees without pain.  Beyond that point, he experienced 
pain.  He could abduct to 130 degrees, with pain from that 
point onward.  On external rotation, he had pain at the 
termination of rotation at 90 degrees.  He had internal 
rotation to 90 degrees.  The diagnosis was right shoulder 
acromioclavicular joint degenerative joint disease.  

X-rays of the shoulder taken in conjunction with his December 
1999 VA examination showed no acute fracture or abnormal 
alignment.  The impression was degenerative joint disease of 
the acromioclavicular joint.  

In a November 2000 statement, the veteran reported stiffness 
in the right shoulder, as well as intermittent pain.  

Analysis

The veteran's right shoulder bursitis is currently rated as 
10 percent disabling pursuant to Diagnostic Code 5019.  That 
Code section instructs that bursitis should be rated based on 
limitation of motion of the part affected.

Diagnostic Code 5201 contemplates limitation of motion of the 
arm. Where the evidence shows limitation of motion at 
shoulder level, a 20 percent evaluation is warranted.  Where 
motion is limited to midway between the side and shoulder, a 
30 percent evaluation is warranted (for the major extremity).  
Finally, where arm motion is limited to 25 degrees from the 
side, then a 40 percent evaluation is for application (for 
the major extremity).  

It is further noted that, per Diagnostic Code 5003, where 
degenerative arthritis is established by x-ray findings and 
limitation of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Here, the December 1999 VA examination fails to demonstrate 
limitation of motion such as to warrant the next-higher 20 
percent evaluation under Diagnostic Code 5019-5201.  
Moreover, while x-ray evidence confirms degenerative joint 
disease, and the December 1999 VA examination serves as 
objective evidence of limitation of motion, such findings 
only allow for a 10 percent evaluation, as presently 
assigned, because the veteran's right shoulder disability 
involves only one major joint (acromioclavicular).  

In finding that a rating in excess of 10 percent is not 
warranted for the veteran's right shoulder bursitis, the 
Board has appropriately considered additional functional 
limitation due to factors such as pain, weakness, 
fatigability and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
However, while the objective evidence here does show some 
pain on motion, such pain did not arise until flexion 
exceeded 150 degrees and abduction exceeded 130 degrees.  
There was no pain noted with internal rotation, and pain only 
occurred at the extremes of external rotation.  The December 
1999 VA examination did not contain findings of weakness, 
fatigability or incoordination, nor are such findings shown 
elsewhere in the record.  The veteran denied dislocation or 
subluxation of the right shoulder.  

Based on the foregoing, the currently assigned 10 percent 
evaluation for the veteran's right shoulder bursitis is found 
to be appropriate and a higher disability evaluation is not 
appropriate here.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the veteran's 
right shoulder bursitis has  caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2004) is not warranted.


ORDER

An evaluation in excess of 30 percent for residuals of a head 
injury with hydrocephalus and headaches is denied.

An evaluation in excess of 10 percent for right shoulder 
bursitis is denied.




REMAND

After a review of the claims file, the Board finds that 
additional development is required as to the veteran's 
thoracic spine claim in order to satisfy the duty to assist 
under the VCAA.  Specifically, the VA examination performed 
in December 1999 is found to be inadequate for rating 
purposes.  Indeed, that examination did not include range of 
motion findings for the thoracic spine.  Instead, only the 
cervical and lumbar findings were noted.  No other evidence 
of record contains range of motion findings as to the 
thoracic spine.  

Prior to September 23, 2002, the rating schedule provided a 
separate evaluation for limitation of motion of the dorsal 
spine, and afforded a 10 percent rating for any deformity of 
a fractured vertebra, to be added and not combined, with the 
rating based on limitation of motion.  38 C.F.R. § 4.73, 
Diagnostic Codes 5285 and 5291 (as in effect prior to 
September 23, 2002).  Because the schedular criteria related 
to disabilities of the spine, as amended effective September 
26, 2003, is predicated on combined ratings of the 
thoracolumbar spine (i.e., the sum of the range of motion for 
both the lumbar and thoracic spines), the absence of thoracic 
range of motion findings greatly disadvantages the veteran.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5242 (as in effect 
from September 23, 2002).  Moreover, the VA examiner in 
December 1999 did not fully address whether the veteran 
experienced additional functional limitation of the spine due 
to factors such as pain, weakness, fatigability and 
incoordination.  For these reasons, another examination 
should be scheduled to correct such deficiencies.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Schedule the veteran for a VA 
orthopedic examination in order to 
determine the extent of the veteran's 
residuals of a thoracic spine fracture.  
Any and all necessary tests should be 
accomplished, to include complete range 
of motion testing by use of a goniometer.  
Such range of motion testing should 
specifically indicate combined 
thoracolumbar motion findings, consistent 
with the General Rating Formula for 
Diseases and Injuries of the Spine, 
effective September 26, 2003.  Moreover, 
the examiner should comment as to whether 
there is any additional functional 
impairment as due to factors such as 
pain, weakness, fatigability and 
incoordination.  Any thoracic vertebral 
deformity due to fracture should be 
identified, to include any percentage of 
loss of height.

The claims file must be reviewed in 
conjunction with the examination.  
Moreover, the report of examination 
should clearly indicate that the claims 
folder was indeed reviewed. 

2.  Upon completion of the above, the RO 
must readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


